                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ROGER DIXON, # 253258,                          )
                                                )
             Petitioner,                        )
                                                )
      v.                                        )        Civil Action No.
                                                )      2:18-CV-1045-WHA
MARY COOKS, et al.,                             )
                                                )
             Respondents.                       )

                                           ORDER

      On December 18, 2018, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 2.) Upon an independent review of the record

and upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. # 2) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Southern District of Alabama Under 28 U.S.C. § 1631.

      The Clerk of the Court is DIRECTED to take appropriate steps to effect the transfer.

      This case is closed in this court.

      DONE this 22nd day of January, 2019.



                               /s/ W. Harold Albritton
                            W. HAROLD ALBRITTON
                            SENIOR UNITED STATES DISTRICT JUDGE
